October 4, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                       JOHNNY Q. CLAWSON, JR., Appellant,

NO. 14-11-00532-CV                         V.

             CROSBY INDEPENDENT SCHOOL DISTRICT, Appellee.
                    ________________________________

        This cause, an appeal from the judgment in favor of appellee, Crosby Independent
School District, signed September 7, 2011, was heard on the record. The record shows
that the appeal is moot. We therefore order the appeal DISMISSED.

      We further order this decision certified below for observance.